Exhibit 10.8

  

South Coast Contract No. 16059 Air Quality Management District Standard       

 

South Coast

 

This Contract consists of 26 pages.

 

1.PARTIES - The parties to this Contract are the South Coast Air Quality
Management District (referred to here as “SCAQMD”) whose address is 21865 Copley
Drive, Diamond Bar, California 91765-4178, and Titan Diamond Bar, LLC a Delaware
Limited Liability Company (referred to here as “CONTRACTOR”) whose address is
315 E. Lake Street, Suite 301 Wayzata MN 55931.

2.RECITALS

A.SCAQMD is the local agency with primary responsibility for regulating
stationary source air pollution within the geographical boundaries of the South
Coast Air Quality Management District in the State of California. SCAQMD desires
to contract with CONTRACTOR for services described in Attachment 1 Statement of
Work, attached here and made a part here by this reference. CONTRACTOR warrants
that it is well-qualified and has the experience to provide such services on the
terms set forth here.

B.CONTRACTOR is authorized to do business in the State of California and attests
that it is in good tax standing with the California Franchise Tax Board.

C.All parties to this Contract have had the opportunity to have this Contract
reviewed by their attorney.

3.PERFORMANCE REQUIREMENTS

A.CONTRACTOR agrees to obtain and maintain the required licenses, permits, and
all other appropriate legal authorizations from all applicable federal, state
and local jurisdictions and pay all applicable fees. CONTRACTOR further agrees
to immediately notify SCAQMD in writing of any change in its licensing status
which has a material impact on the CONTRACTOR’s performance under this Contract.

B.CONTRACTOR shall submit reports to SCAQMD as outlined in Attachment 1 -
Statement of Work. All reports shall be submitted in an environmentally friendly
format: recycled paper; stapled, not bound; black and white, double-sided print;
and no three-ring, spiral, or plastic binders or cardstock covers. SCAQMD
reserves the right to review, comment, and request changes to any report
produced as a result of this Contract.

 



 

 

 

C.CONTRACTOR shall perform all tasks set forth in Attachment 1 - Statement of
Work, and shall not engage, during the term of this Contract, in any performance
of work that is in direct or indirect conflict with duties and responsibilities
set forth in Attachment 1 - Statement of Work.

D.CONTRACTOR shall be responsible for exercising the degree of skill and care
customarily required by accepted professional practices and procedures subject
to SCAQMD’s final approval which SCAQMD will not unreasonably withhold. Any
costs incurred due to the failure to meet the foregoing standards, or otherwise
defective services which require re-performance, as directed by SCAQMD, shall be
the responsibility of CONTRACTOR. CONTRACTOR’s failure to achieve the
performance goals and objectives stated in Attachment 1 - Statement of Work, is
not a basis for requesting re-performance unless work conducted by CONTRACTOR is
deemed by SCAQMD to have failed the foregoing standards of performance:

E.CONTRACTOR shall require its subcontractors to abide by the requirements set
forth in this Contract.

4.TERM - The term of this Contract begins thirty days from date of last
signature to December 31 2020, unless further extended by amendment of this
Contract in writing.

5.LEASE — SCAQMD shall lease to CONTRACTOR, for a sum of One Dollar for the
entire Contract term, the area described in Attachment 3: Leased Premises and
located at 21865 Copley Drive, Diamond Bar, CA 91765, for the purpose of
operating and maintaining a publicly accessible Compressed Natural Gas (CNG)
station (“Leased Premises”) described in Attachment 1 - Statement of Work.
CONTRACTOR shall not use the Leased Premises for any other purpose than that of
providing natural gas fueling services.

6.ALTERATION & IMPROVEMENTS — CONTRACTOR, at CONTRACTOR’s expense, shall have
the right, following SCAQMD’s written consent, to remodel, redecorate, and make
improvements and replacements of and to all or any part of the Leased Premises
from time to time as CONTRACTOR may deem desirable, provided the same are made
in a workmanlike manner and utilizing good quality materials. CONTRACTOR shall
have the right to place and install personal property, trade fixtures, equipment
and other temporary installations in and upon the Leased Premises necessary for
the operation and maintenance of the CNG station, and fasten the same to the
premises. All personal property, equipment, machinery, trade fixtures and
temporary installations, whether acquired by CONTRACTOR at the commencement of
the Lease term or placed or installed on the Leased Premises thereafter, shall
remain CONTRACTOR’s property free and clear of any claim by SCAQMD. CONTRACTOR
shall have the right to remove the same at any time during the term of this
Agreement provided that all damage to the Leased Premises caused by such removal
shall be repaired by CONTRACTOR at CONTRACTOR’s expense.

 



 - 2 -  

 

 

7.LIENS - CONTRACTOR shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for CONTRACTOR at or for use
at the Leased Premises, which claims are or may be secured by any mechanics’ or
materialmen’s liens against the Leased Premises or any interest therein.
CONTRACTOR shall give SCAQMD not less than ten (10) days’ notice prior to the
commencement of any work in the Leased Premises, and SCAQMD shall have the right
to post notices of non-responsibility in or on the Leased Premises as provided
by law If CONTRACTOR shall, in good faith, contest the validity of any such
lien, claim or demand, then CONTRACTOR shall, at its sole expense defend itself
and SCAQMD against the same and shall pay and satisfy any such adverse judgment
that may be rendered thereon before the enforcement thereof against the SCAQMD
or the Leased Premises, upon the condition that if SCAQMD shall require,
CONTRACTOR shall furnish to SCAQMD a surety bond satisfactory to SCAQMD in an
amount equal to such contested lien claim or demand indemnifying SCAQMD against
liability for the same and holding the Leased Premises free from the effect of
such lien or claim. In addition, SCAQMD may require CONTRACTOR to pay SCAQMD’s
attorney’s fees and costs in participating in such action if SCAQMD shall decide
it is in its best interest to do so.

8.REPAIR AND RESTORATION - CONTRACTOR shall be responsible for any damage to
SCAQMD’s property or that of third parties resulting from any exercise of
CONTRACTOR’s rights granted herein, including but not limited to soil erosion,
subsidence or damage resulting therefrom. CONTRACTOR shall promptly repair and
restore to its original condition any of SCAQMD’s property, including, but not
limited to, roads, utilities, buildings and fences that may be altered, damaged
or destroyed in connection with CONTRACTOR’s rights granted herein, use of the
Leased Premises, or removal of CONTRACTOR’s personal property and improvements.

9.UTILITIES — CONTRACTOR shall pay all charges for water, sewer, gas,
electricity, telephone and other services and utilities used by CONTRACTOR on
the Leased Premises during the term of this Agreement unless otherwise expressly
agreed in writing by SCAQMD. In the event that any utility or service provided
to the Leased Premises is not separately metered, SCAQMD shall pay the amount
due and separately invoice CONTRACTOR for CONTRACTOR’s pro rata share of the
charges. CONTRACTOR shall pay such amounts within fifteen (15) days of invoice.

10.TERMINATION

A.In the event any party fails to comply with any term or condition of this
Contract, or fails to provide services in the manner agreed upon by the parties,
including, but not limited to, the requirements of Attachment 1 - Statement of
Work, this failure shall constitute a breach of this Contract. The non-breaching
party shall notify the breaching party, in writing, that it must cure this
breach within 30 days, or such longer period as may be reasonably agreed to by
the non-breaching party in its sole discretion. Failure to cure such breach
within the cure period shall entitle the non-breaching party to terminate this
Contract upon thirty (30) days’ written notification. The non-breaching party
reserves all rights under law and equity to enforce this contract and recover
damages

 



 - 3 -  

 

 

B.Should the Leased Premises be so badly damaged by fire, incidents of war,
earthquake, flood or other acts of nature as to render it wholly unfit for
CONTRACTOR’s occupancy, then this Contract shall be terminated immediately upon
the happening of any such event, and CONTRACTOR shall surrender the premises and
shall not be liable for any further rent. In the event of any lesser damage by
any such cause, SCAQMD shall restore the premises to the condition it was in
immediately prior to the event cause the damage. If SCAQMD should fail to pursue
said restoration work with reasonable diligence and completion, CONTRACTOR may
terminate this Agreement upon fourteen (14) days’ written notification.

C.Either party may terminate this Contract, in whole or in part without cause,
upon sixty (60) days’ written notice. If SCAQMD terminates without cause, SCAQMD
shall, at SCAQMD’s option, either purchase CONTRACTOR’s property necessary for
the operation of the CNG station at the Leased Premises or reimburse CONTRACTOR
for the cost of removing CONTRACTOR’s property from the Leased Premises. If
CONTRACTOR terminates without cause, SCAQMD shall have the option to either
purchase CONTRACTOR’s property necessary for the operation of the CNG station or
require CONTRACTOR to remove CONTRACTOR’s property from the Leased Premises at
no cost to SCAQMD in accordance with Clause 10.D. below. CONTRACTOR shall ensure
that all necessary “point of sale” payment and billing transaction software and
hardware have been upgraded in accordance with current business and industry
standards and practices prior to the effective date of termination. If the
installation of the New Station under Task 4 of the Statement of Work has not
been completed upon the effective date of termination, SCAQMD’s purchase price
for the CNG station shall be CONTRACTOR’s actual cost upgrading the “point of
sale” payment and billing transaction software and hardware. Otherwise, SCAQMD’s
purchase price shall be the fair market value of the completed New Station.

D.Within three months post-expiration or termination of this Contract,
CONTRACTOR shall, at no cost to SCAQMD, or at SCAQMD’s cost if SCAQMD terminates
without cause, properly remove from the Leased Premises any and all of the
CONTRACTOR’s personal property, including but not limited to CONTRACTOR
improvements installed in, on, under or above the Leased Premises and any and
all equipment and trade fixtures used in the conduct of CONTRACTOR’s business
located in, on, under or above the Leased Premises, whether or not such property
be attached to the Leased Premises.

 



 - 4 -  

 

 

11.INSURANCE

A.CONTRACTOR shall procure and maintain for the duration of this Contract
insurance against claims for injuries to persons or damages to property which
may arise from or in connection with the CONTRACTOR’s exercise of its rights
under this Contract. The cost of such insurance shall be borne by the
CONTRACTOR. Coverage shall be at least as broad as:

a.Commercial General Liability covering liability arising from property damage,
bodily injury and personal injury, with a limit of not less than $[5,000,000]
per occurrence, and $[10,000,000] in a general aggregate. SCAQMD shall be named
as an additional insured in any such policy.

b.Workers’ Compensation - statutory limits for all states of operation.

c.Employers Liability- $[1,000,000] each employee for bodily injury by accident
and $[1,000,000] each employee for bodily injury by disease.

d.Commercial Automobile Liability Insurance, including owned, non-owned and
hired automobiles covering bodily injury and property damage, to a combined
single limit of $[1,000,000].

e.Excess Liability Insurance with limits of liability of not less than
$[5,000,000] occurrence/aggregate in excess of the primary liability coverages
and limits above.

f.Property Insurance against all risks of loss for the full cost of replacement
of the CNG station, at the time of any loss, during the term of this CONTRACT
and through the time CONTRACTOR has decommissioned the CNG station and removed
it from SCAQMD’s Real Property. The proceeds of any insurance payable with
respect to loss of damage to the CNG station may, at CONTRACTOR’s sole option,
be used to replace, restore or repair the CNG station. This insurance shall
include “all risk” insurance for physical loss or damage including without
duplication of coverage, at least theft, vandalism, malicious mischief, transit,
collapse, temporary buildings, debris removal, flood, earthquake and testing.
CONTRACTOR shall increase limits of coverage, if necessary, to reflect estimated
replacement cost. The insurance policy shall be written without a co-insurance
clause. CONTRACTOR shall be solely responsible for deductible amounts.

B.CONTRACTOR’s insurance coverage as required herein shall be primary insurance
as respects SCAQMD, its officers, employees and representatives. Any insurance
or self-insurance maintained by SCAQMD, its officers, employees and
representatives shall be excess of CONTRACTOR’s insurance and shall not
contribute to it.

C.Each insurance policy required above shall contained, or be endorsed to
contain, a waiver of all rights of subrogation against SCAQMD.

D.SCAQMD shall be named as an additional insured on the above required policies
of insurance, excluding Workers’ Compensation.

E.CONTRACTOR shall provide to SCAQMD certificates of insurance evidencing
compliance with the insurance requirements set forth above. The certificate(s)
shall provide that SCAQMD will receive thirty (30) days’ prior written notice of
any termination. Such certificates shall be in a form acceptable to, and
underwritten by insurance company(ies) authorized to write such policies in the
state where the Leased Premises is located.

 



 - 5 -  

 

 

F.CONTRACTOR shall cause its subcontractor to purchase and maintain insurance of
the types specified above, and CONTRACTOR shall ensure that SCAQMD is an
additional insured on insurance required from subcontractors. It is agreed that
the subcontractors minimum limits of insurance shall not be greater than those
to be carried by CONTRACTOR, and may change from the specified coverages based
on the scope of work being done by the subcontractor (i.e., the requirements for
the subcontractor to provide professional liability coverage if
engineering/design work is being performed and/or pollution legal liability if
construction work is being performed, an MCS-90 endorsement on the automobile
liability if the transportation of fuel and/or any other hazardous substance is
being transported onto the site). When requested by SCAQMD in writing,
CONTRACTOR shall furnish copies of certificates of insurance evidencing coverage
for each CONTRACTOR’s subcontractor.

12.INDEMNIFICATION — CONTRACTOR shall indemnify, defend, and hold harmless
SCAQMD, its officers, agents and employees, from and against any claims,
damages, costs, expenses, or liabilities (collectively “Claims”) arising out of
or in any way connected with this Contract, including, without limitation,
Claims for loss or damage to any property, or for death or injury to any person
or persons, caused or claimed to be caused by the exercise of CONTRACTOR’s
rights under this Contract, or use of the Leased Premises by CONTRACTOR, its
contractors, agents, officers, employees or invitees, except CONTRACTOR’s
indemnification obligations do not extent to those Claims caused solely by the
willful or negligent acts or omissions of SCAQMD. This Indemnification Clause
shall survive the expiration or termination (for any reason) of the Contract and
shall remain in full force and effect.

13.HAZARDOUS MATERIALS

A.Definitions. As used herein, the term “Hazardous Materials” refers to any
unlawful level(s) of any solvents, chemicals, hazardous substances, hazardous
waste, petroleum products, pesticides, toxic substances or any other hazardous
or toxic material, pollutant or contaminant as defined by Environmental Laws;
and the term “Environmental Laws” means any and all lawfully promulgated and
applicable federal, state, or local law relating to protection of health and/or
the environment including but not limited to the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq. (“CERCLA”);
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Clean
Air Act, 42 U.S.C. §§ 7401 et seq.; the Clean Water Act, 33 U.S.C.A. §§ 1252 et
seq.; and the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§
11001 et seq.

B.CONTRACTOR is permitted to make use of only those Hazardous Materials that are
required to be use in the normal course of CONTRACTOR’s business at the Leased
Premises, provided that CONTRACTOR complies with all applicable laws related to
the Hazardous Materials. CONTRACTOR shall promptly respond to and remedy (by
removal and proper disposal or such other methods as shall be reasonably
required) to the satisfaction of applicable governmental agencies any release or
discharge of any Hazardous material connected with CONTRACTOR’s operation or
CONTRACTOR’s presence on the Leased Premises. All such action shall be done in
CONTRACTOR’s name, and at CONTRACTOR’s sole cost and expense.

 



 - 6 -  

 

 

C.CONTRACTOR shall indemnify, defend and hold SCAQMD, its officers, employees or
representatives harmless from any and all actions, claims, losses, damages,
liabilities and expenses (including governmental penalties and reasonable expert
and attorneys’ fees) incurred by SCAQMD which arise from the presence of
Hazardous Materials in the soil or groundwater at or under the Leased Premises
as a result of CONTRACTOR’s acts or omissions in handling Hazardous Materials.

D.SCAQMD shall indemnify, defend and hold CONTRACTOR, its officers, employees or
representatives harmless from any and all actions, claims, losses, damages,
liabilities and expenses (including governmental penalties and reasonable expert
and attorneys’ fees) incurred by CONTRACTOR which arise from the presence of
Hazardous Materials in the soil or groundwater at or under the Leased Premises
as a result of SCQAMD or any prior Contractor or assign’s acts or omissions in
handling Hazardous Materials prior to the effective date of this Agreement.

E.The provisions of this Article shall survive the termination of the Contract.

14.RECORDS RETENTION, ON-SITE INSPECTIONS AND AUDIT

A.CONTRACTOR agrees to the following Records Retention Period: maintain records
related to this Contract during the Contract term and continue to retain these
records for a period of three years beyond the Contract term.

B.SCAQMD, or its designee(s), shall have the right to conduct on-site
inspections of the project and to audit records related to this Contract during
the Records Retention Period. CONTRACTOR agrees to include a similar right for
SCAQMD to conduct on-site inspections and audits in any related subcontract.

C.If an amount is found to be inappropriately expended, SCAQMD may withhold
payment, or seek reimbursement, from CONTRACTOR in the amount equal to the
amount which was inappropriately expended. Such withholding or reimbursement
shall not be construed as SCAQMD’s sole remedy and shall not relieve CONTRACTOR
of its obligation to perform under the terms of this Contract.

15.COMPLIANCE WITH APPLICABLE LAWS - CONTRACTOR agrees to comply with all
federal, state, and local laws, ordinances, codes and regulations and orders of
public authorities in the performance of this Contract. CONTRACTOR must also
ensure that the vehicles and/or equipment to be purchased, leased or installed
is in compliance with all applicable federal, state, and local air quality rules
and regulations and that it will maintain compliance for the full Contract term.
CONTRACTOR shall ensure that the provisions of this clause are included in all
subcontracts.

 



 - 7 -  

 

 

16.INTELLECTUAL PROPERTY RIGHTS - Title and full ownership rights to any
software developed by SCAQMD and documents, or reports developed under this
Contract and submitted to SCAQMD shall at all times remain with SCAQMD. Such
material is agreed to be SCAQMD proprietary information.

A.Rights of Technical Data - SCAQMD shall have the unlimited right to use
technical data, including material designated as a trade secret, resulting from
the performance of services by CONTRACTOR under this Contract. CONTRACTOR shall
have the right to use technical data for its own benefit.

B.Copyright - CONTRACTOR agrees to grant SCAQMD a royalty-free, nonexclusive,
irrevocable license to produce, translate, publish, use, and dispose of all
copyrightable material first produced or composed in the performance of this
Contract.

C.CONTRACTOR may be granted the limited right to use SCAQMD’s name for
promotional purposes, stating that CONTRACTOR is “CNG provider to SCAQMD” or
similar message. Any such message shall be submitted to the SCAQMD for review
and approval prior to public release or issuance, which approval shall not be
unreasonably withheld. Notwithstanding the above, the use of SCAQMD’s logo for
promotional purposes is strictly prohibited.

17.NOTICES - Any notices from either party to the other shall be given in
writing to the attention of the persons listed below, or to other such addresses
or addressees as may hereafter be designated in writing for notices by either
party to the other. Notice shall be given by certified, express; or registered
mail, return’ receipt requested, and shall be effective as of the date of
receipt indicated on the return receipt card.

 

  SCAQMD:  

South Coast Air Quality Management District

21865 Copley Drive

Diamond Bar, CA 91765-4178

Attn: Phil Barroca, Technology Advancement

          CONTRACTOR:  

Titan Diamond Bar LLC

315 E Lake Street, Suite 301

Wayzata, MN 55931

Attn: Legal Dept

 

18.INDEPENDENT CONTRACTOR - CONTRACTOR is an independent contractor. CONTRACTOR,
its officers, employees, agents, representatives, or subcontractors shall in no
sense be considered employees or agents of SCAQMD, nor shall CONTRACTOR, its
officers, employees, agents, representatives, or subcontractors be entitled to
or eligible to participate in any benefits, privileges, or plans, given or
extended by SCAQMD to its employees. SCAQMD will not supervise, direct, or have
control over, or be responsible for, CONTRACTOR’s or subcontractor’s means,
methods, techniques, work sequences or procedures or for the safety precautions
and programs incident thereto, or for any failure by them to comply with any
local, state, or federal laws, or rules or regulations, including state minimum
wage laws and OSHA requirements. CONTRACTOR shall promptly notify SCAQMD of any
material changes to subcontracts that affect the Contract’s scope of work,
deliverable schedule, and/or payment/cost schedule.

 



 - 8 -  

 

 

19.CONFIDENTIALITY - It is expressly understood and agreed that either party may
designate in a conspicuous manner the information which the receiving party
(“Receiving Party”) obtains from the disclosing party (“Disclosing Party”) as
confidential. The Receiving Party agrees to:

A.Observe complete confidentiality with respect to such information, including
without limitation, agreeing not to disclose or otherwise permit access to such
information by any other person or entity in any manner whatsoever, except that
such disclosure or access shall be permitted to employees or subcontractors of
Receiving Party requiring access in fulfillment of the services provided under
this Contract.

B.Ensure that Receiving Party’s officers, employees, agents, representatives,
and independent contractors are informed of the confidential nature of such
information and to assure by agreement or otherwise that they are prohibited
from copying or revealing, for any purpose whatsoever, the contents of such
information or any part thereof, or from taking any action otherwise prohibited
under this clause.

C.Not use such information or any part thereof in the performance of services to
others or for the benefit of others in any form whatsoever whether gratuitously
or for valuable consideration, except as permitted under this Contract.

D.Notify the Disclosing Party promptly and in writing of the circumstances
surrounding any possession, use, or knowledge of such information or any part
thereof by any person or entity other than those authorized by this clause.

E.Take at Receiving Party’s expense, but at Disclosing Party’s option and in any
event under Disclosing Party’s control, any legal action necessary to prevent
unauthorized use of such information by any third party or entity which has
gained access to such information at least in part due to the fault of Receiving
Party.

F.Take any and all other actions necessary or desirable to assure such continued
confidentiality and protection of such information:

G.Prevent access to such information by any person or entity not authorized
under this Contract.

 



 - 9 -  

 

 

H.Establish specific procedures in order to fulfill the obligations of this
clause.

I.Notwithstanding the above, nothing herein is intended to abrogate or modify
the provisions of Government Code Section 6250 et seq. (Public Records Act).

20.PUBLICATION

A.SCAQMD shall have the right of prior written approval of any document which
shall be disseminated to the public by CONTRACTOR in which CONTRACTOR utilized
information obtained from SCAQMD in connection with performance under this
Contract.

B.Information, data, documents, or reports developed by CONTRACTOR for SCAQMD,
pursuant to this Contract, shall be part of SCAQMD public record unless
otherwise indicated. CONTRACTOR may use or publish, at its own expense, such
information provided to SCAQMD. The following acknowledgment of support and
disclaimer must appear in each publication of materials, whether copyrighted or
not, based upon or developed under this Contract.       “This report was
prepared as a result of work sponsored, paid for, in whole or in part, by the
South Coast Air Quality Management District (SCAQMD). The opinions, findings,
conclusions, and recommendations are those of the author and do. not necessarily
represent the views of SCAQMD. SCAQMD, its officers, employees, contractors, and
subcontractors make no warranty, expressed or implied, and assume no legal
liability for the information in this report. SCAQMD has not approved or
disapproved this report, nor has SCAQMD passed upon the accuracy or adequacy of
the information contained herein.”

 

C.CONTRACTOR shall inform its officers, employees, and subcontractors involved
in the performance of this Contract of the restrictions contained herein and
require compliance with the above.

21.NON-DISCRIMINATION - In the performance of this Contract, CONTRACTOR shall
not discriminate in recruiting, hiring, promotion, demotion, or termination
practices on the basis of race, religious creed, color, national origin,
ancestry, sex, age, or physical or mental disability and shall comply with the
provisions of the California Fair Employment & Housing Act (Government Code
Section 12900 et seq.), the Federal Civil Rights Act of 1964 (P.L. 88-352) and
all amendments thereto, Executive Order No 11246 (30 Federal Register 12319),
and all administrative rules and regulations issued pursuant to said Acts and
Order.

22.SOLICITATION OF EMPLOYEES - CONTRACTOR expressly agrees that CONTRACTOR shall
not, during the term of this Contract, nor for a period of six months after
termination, solicit for employment, whether as an employee or independent
contractor, any person who is or has been employed by SCAQMD during the term of
this Contract without the consent of SCAQMD.

 



 - 10 -  

 

 

23.PROPERTY AND SECURITY - Without limiting CONTRACTOR obligations with regard
to security, CONTRACTOR shall comply with all the rules and regulations
established by SCAQMD for access to and activity in and around SCAQMD premises.

24.ASSIGNMENT - The rights granted hereby may not be assigned, sold, licensed,
or otherwise transferred by either party without the prior written consent of
the other, and any attempt by either party to do so shall be void upon
inception; except CONTRACTOR may assign the rights granted hereby without
SCAQMD’s prior written consent to the parent, subsidiary or affiliated companies
of CONTRACTOR, or to any entity which acquires substantially all of the assets
of CONTRACTOR as a going concern of the business that is being conducted on the
Leased Premises.

25.NON-EFFECT OF WAIVER - The failure of CONTRACTOR or SCAQMD to insist upon the
performance of any or all of the terms, covenants, or conditions of this
Contract, or failure to exercise any rights or remedies hereunder, shall not be
construed as a waiver or relinquishment of the future performance of any such
terms, covenants, or conditions, or of the future exercise of such rights or
remedies, unless otherwise provided for herein.

26.ATTORNEYS’ FEES. In the, event any action is filed in connection with the
enforcement or interpretation of this Contract, each party shall bear its own
attorneys’ fees and costs.

27.FORCE MAJEURE - Neither SCAQMD nor CONTRACTOR shall be liable or deemed to be
in default for any delay or failure in performance under this Contract or
interruption of services resulting, directly or indirectly, from acts of God,
civil or military authority, acts of public enemy, war, strikes, labor disputes,
shortages of suitable parts, materials, labor or transportation, or any similar
cause beyond the reasonable control of SCAQMD or CONTRACTOR.

28.SEVERABILITY - In the event that any one or more of the provisions contained
in this Contract shall for any reason be held to be unenforceable in any respect
by a court of competent jurisdiction, such holding shall not affect any other
provisions of this Contract, and the Contract shall then be construed as if such
unenforceable provisions are not a part hereof.

29.HEADINGS - Headings on the clauses of this Contract are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify, or aid in the interpretation, construction, or meaning
of the provisions of this Contract.

30.DUPLICATE EXECUTION - This Contract is executed in duplicate. Each signed
copy shall have the force and effect of an original.

31.GOVERNING LAW - This Contract shall be construed and interpreted and the
legal relations created thereby shall be determined in accordance with the laws
of the State of California. Venue for resolution of any disputes under this
Contract shall be Los Angeles County, California.

 



 - 11 -  

 

 

32.CITIZENSHIP AND ALIEN STATUS

A.CONTRACTOR warrants that it fully complies with all laws regarding the
employment of aliens and others, and that its employees performing services
hereunder meet the citizenship or alien status requirements contained in federal
and state statutes and regulations including, but not limited to, the
Immigration Reform and Control Act of 1986 (P.L. 99-603). CONTRACTOR shall
obtain from all covered employees performing services hereunder all verification
and other documentation of employees’ eligibility status required by federal
statutes and regulations as they currently exist and as they may be hereafter
amended. CONTRACTOR shall have a continuing obligation to verify and document
the continuing employment authorization and authorized alien status of employees
performing services under this Contract to insure continued compliance with all
federal statutes and regulations. Notwithstanding the above, CONTRACTOR, in the
performance of this Contract, shall not discriminate against any person in
violation of 8 USC Section 1324b.

B.CONTRACTOR shall retain such documentation for all covered employees for the
period described by law. CONTRACTOR shall indemnify, defend, and hold harmless
SCAQMD, its officers and employees from employer sanctions and other liability
which may be assessed against CONTRACTOR or SCAQMD, or both in connection with
any alleged violation of federal statutes or regulations pertaining to the
eligibility for employment of persons performing services under this Contract.

33.OPTION TO EXTEND THE TERM OF THE CONTRACT - SCAQMD reserves the right to
extend the contract for a period not to exceed five years commencing January 1,
2021 at no additional cost. In the event that SCAQMD elects to extend the
contract, a written notice of its intent to extend the contract shall be
provided to CONTRACTOR no later than sixty (60) days prior to Contract
expiration.

34.PREVAILING WAGES - CONTRACTOR is alerted to the prevailing wage requirements
of California Labor Code section 1770 et seq., and the compliance monitoring and
enforcement of such requirements by the Department of Industrial Relations
(“DIR”). CONTRACTOR and all of CONTRACTOR’s subcontractors must comply with the
California Public Works Contractor Registration Program and must be registered
with the DIR to participate in public works projects. CONTRACTOR shall be
responsible for determining the applicability of the provisions of California
Labor Code and complying with the same, including, without limitation, obtaining
from the Director of the Department of Industrial Relations the general
prevailing rate of per diem wages and the general prevailing rate for holiday
and overtime work, making the same available to any interested party upon
request, paying any applicable prevailing rates, posting copies thereof at the
job site and flowing all applicable prevailing wage rate requirements to its
subcontractors. Proof of compliance with these requirements must be provided to
SCAQMD upon request. CONTRACTOR shall indemnify, defend and hold harmless the
South Coast Air Quality Management District against any and all claims, demands,
damages, defense costs or liabilities based on failure to adhere to the above
referenced statutes.

35.ENTIRE CONTRACT - This Contract represents the entire agreement between the
parties hereto related to CONTRACTOR providing services to SCAQMD and there are
no understandings, representations’ or warranties of any kind except as
expressly set forth herein. No waiver, alteration, or modification of any of the
provisions herein shall be binding on any party unless in writing and signed by
the party against whom enforcement of such waiver, alteration, or modification
is sought.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 



 - 12 -  

 

 

IN WITNESS WHEREOF, the parties to this Contract have caused this Contract to be
duly executed on their behalf by their authorized representatives.

 

SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT     TITAN DIAMOND BAR LLC       By:
/s/ William A. Burke   By: /s/ Kirk S. Honour   Dr. William A. Burke, Chairman,
Governing Board   Name:  Kirk S. Honour         Title:  President Date:
12/19/2015   Date:12/13/2015         ATTEST:       Saundra McDaniel, Clerk of
the Board               By: /s/ Saundra McDaniel         APPROVED AS TO
FORM:   Kurt R. Wiese, General Counsel                 By: /s/ Kurt R. Weise    
    //Standard Boilerplate Revised:  September 4, 2015      

 



 - 13 -  

 

 

ATTACHMENT 1
STATEMENT OF WORK FOR
TITAN DIAMOND BAR LLC

 

TRANSFER OF OWNERSHIP,
OPERATION, MAINTENANCE, and MANAGEMENT of CNG FUELING STATION,
CONSTRUCTION of NEW CNG FUELING STATION, and FUELING RATE

 

The SCAQMD owns and operates a public access, fast-fill compressed natural gas
(CNG) vehicle fueling station (Station) on its property located at 21865 Copley
Drive, Diamond Bar, CA 91765. This project is to lease SCAQMD property for the
continued operation of a CNG vehicle refueling station, to transfer ownership of
the Station and its assets to CONTRACTOR for the purpose of continuing
operation, maintenance, monitoring, and management of the Station, to construct,
operate, maintain, monitor and manage anew public access fast-fill CNG vehicle
refueling station on this leased property (New Station), and to provide SCAQMD
with a fueling rate based on actual costs plus fee.

 

Task 1 TRANSFER OF OWNERSHIP OF CNG STATION

 

1.1There is currently an existing CNG station (Station) owned and operated by
SCAQMD on the Leased Premises, comprising of the items listed in Attachment 2 -
Acquired Assets (“Acquired Assets”). CONTRACTOR agrees to accept from SCAQMD,
and SCAQMD agrees to transfer to CONTRACTOR free of charge, all of SCAQMD’s
right, title and interest in the Acquired Assets. Thirty (30) days from the date
of the last signature on the Contract, CONTRACTOR shall assume ownership of the
Acquired Assets, SCAQMD shall deliver to CONTRACTOR and CONTRACTOR shall accept
a duly executed Bill of Sale and General Assignment in the form attached hereto
as Exhibit 1, and SCAQMD shall deliver to CONTRACTOR and CONTRACTOR shall accept
the Acquired Assets.

1.2Except as otherwise provided, SCAQMD represents and warrants that: (a) SCAQMD
has good title to the Acquired Assets, free and clear of all liens; (b) the
Acquired Assets are suitable and appropriate for providing natural gas vehicle
fueling services; (c) the Acquired Assets are in good condition and repair,
subject to normal wear and tear, and (d) to the best of SCAQMD’s knowledge, the
Acquired Assets are in conformity with all applicable laws, rules, regulations
and ordinances. SCAQMD further represents and warrants that to the best of
SCAQMD’s knowledge, there are no actions, claims, complaints, demands, suits or
notices that have been filed, commenced or threatened against SCAQMD relating to
the Acquired Assets or the existing CNG station. EXCEPT AS OTHERWISE SPECIFIED
IN THIS CONTRACT, THE SCAQMD HEREBY DISCLAIMS ALL OTHER WARRANTIES, INCLUDING
WITHOUT LIMITATION ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

1.3Sale of Surplus Assets. CONTRACTOR shall, within one hundred eighty (180)
days from Contract Execution, make a determination of which assets are deemed
surplus to the operation of the Station and provide a list to Project officer of
such Surplus Assets. CONTRACTOR shall make best efforts to sell those Surplus
Assets and distribute the net proceeds for such sales as ten percent (10%), to
CONTRACTOR and ninety percent (90%) to SCAQMD. Net proceeds shall be based on
and subsequent to commissions, taxes, and other sales expenses associated with
such sales.

 



 

 

 

Task 2 OPERATION and MANAGEMENT of STATION and NEW STATION

 

2.1CONTRACTOR shall assume full responsibility of Station operation and
management effective thirty (30) days from the date of the last signature on the
contract.

2.2CONTRACTOR shall ensure continuous fast-fill CNG vehicle fueling and
dispensing at SCAQMD with minimal downtime and with both 3,600 psig filling and
3,000 psig filling hoses and nozzles. The 3,000 psig fueling system shall only
be maintained until such time that SCAQMD has no further vehicles requiring
3,000 psig. After such time CONTRACTOR may maintain the 3,000 psig nozzle system
at CONTRACTOR’s discretion.

2.3CONTRACTOR shall be responsible for recording all CNG vehicle fueling
transactions at SCAQMD and shall provide to SCAQMD each month a record of the
prior month’s CNG fueling transactions at SCAQMD per Task 6.

2.4CONTRACTOR shall ensure that all CNG fueling transactions at SCAQMD are by
approved bankcards, credit cards, debit cards, or fleet cards only. CONTRACTOR
shall utilize a Payment Card Industry Data Security Standard (PCI) compliant
point of sales system.

Task 3 MONITORING and MAINTENANCE of STATION and NEW STATION

 

3.1CONTRACTOR shall assume full responsibility of monitoring and maintenance of
CNG fueling at SCAQMD effective thirty (30) days from the date of the last
signature on the contract, including, but not limited to, all equipment
associated with Station and New Station.

3.2CONTRACTOR shall provide a 24-hour available “help phone” at the fueling
dispenser area to help SCAQMD staff and third-party CNG fueling customers with
questions and problems.

3.3CONTRACTOR shall ensure that all CNG fast-fill dispensers are maintained to
allow adequate and uninterrupted fueling for SCAQMD and third-party CNG vehicles
on a 24-hour basis.

3.4CONTRACTOR shall ensure that a three (3)-minute automated notice to
CONTRACTOR, upon CNG service interruption, is implemented and maintained
throughout the contract period.

3.5CONTRACTOR shall train SCAQMD staff on the safe operation of any CNG vehicle
fueling equipment employed at the SCAQMD and in the minimal daily maintenance
activities to be conducted on-site.

 



 - 2 -  

 

 

3.6CONTRACTOR shall ensure a response time of two hours or less for CNG fueling
service interruptions.

3.7CONTRACTOR shall install and maintain remote video monitoring of the CNG
fueling island.

3.8CONTRACTOR shall install and maintain remote computer telemetry monitoring of
the CNG fueling equipment and performance.

3.9CONTRACTOR shall be responsible for periodic and other maintenance on the
Station and New Station and any and all equipment associated with them, as per
the manufacturer specifications, in order to keep Station and New Station
operational and avoid breakdowns.

3.10CONTRACTOR shall, at their expense, provide all necessary labor and parts to
maintain the equipment and continue CNG fueling operations at the Station and
New Station.

3.11CONTRACTOR shall minimize downtime for all maintenance and repair
activities, informing SCAQMD staff of all downtime in excess of one day (24
hours) with the associated reasons for that downtime and the duration of that
downtime.

3.12CONTRACTOR shall provide quarterly written reports documenting and
explaining all downtime, including any maintenance or repair activities
performed.

Task 4 STATION UPGRADES (NEW STATION)

 

4.1CONTRACTOR shall install a new fast-fill CNG station (New Station) at the
SCAQMD and shall be wholly responsible for all costs associated with the
planning, design, construction, equipment, maintenance, management, and
marketing of the New Station.

4.2CONTRACTOR shall continue providing fast-fill CNG fueling services to SCAQMD
and the public at the Leased Premises, and shall make reasonable and diligent
efforts to minimize refueling downtime.

4.2CONTRACTOR shall be responsible for upgrading all necessary “point of sale”
payment and billing transaction software and hardware in accordance with current
business and industry standards and practices to ensure uninterrupted CNG
vehicle fueling transactions at the SCAQMD. All necessary upgrades and
performance testing of these upgrades to meet these standards and ensure
uninterrupted sale transaction services shall be completed prior to December 31,
2015.

 



 - 3 -  

 

 

4.3CONTRACTOR shall be responsible for constructing and installing the New
Station on the Leased Premises using new equipment. The New Station shall meet
or exceed all performance and rating specifications as prescribed in
CONTRACTOR’s proposal approved by the SCAQMD and pursuant to the terms and
conditions specified in the Request for Proposal P2015-18. At a minimum the New
Station shall be comprised of the following:

●One (1) Four Stage, 125 h.p., 90kW natural gas compressor with soft start high
efficiency electric motor and minimum 85 GGE/hr. maximum fuel delivery rate.

●Two (2) new fast-fill type CNG dispensers, each with card readers and two
hoses, with a minimum combined total of two (2) 3,600 psig fueling hoses and two
(2) 3,000 psig fueling hoses. Or no new 3,000 psig hoses if 3,000 psig is
provided in at least one operational dispenser.

●Manual regenerative natural gas dryer.

●196 GGE of useable CNG fuel storage.

●24-hr remote surveillance and monitoring.

Task 5 Station Commissioning

 

5.1CONTRACTOR shall complete New Station construction and New Station
commissioning within eight (8) months of Contract Execution date.

5.2CONTRACTOR shall submit to SCAQMD a Compliance Testing Report for the New
Station verifying the following:

●the station is performing to design specifications

●all equipment installed is new and working properly

●connectors are holding and gas and electricity is flowing

●start-up process was successful

●formal startup and debug/performance testing was successful

Compliance Testing Report should include colored photographs of commissioned
station.

Task 6 CNG Fueling Rate

 

All fueling terms of this agreement pertain exclusively to the fueling station
owned and operated by CONTRACTOR and located on SCAQMD property. The Fueling
Rate for SCAQMD shall be based on actual utility costs, taxes, and a CONTRACTOR
fee not to exceed $0.50/GGE. Both parties agree to exchange all information
necessary to determine actual costs, including, but not necessarily limited to,
monthly gas and electricity usages, charges, and billing statements.

 



 - 4 -  

 

 

6.1 UTILITIES

  A. Natural Gas

 

Natural Gas Supply, Metering, and Reporting

 

CONTRACTOR shall be responsible for securing an independent billable account
with the Southern California Gas Company (SoCalGas) for all gas supplied to the
Station and New Station. CONTRACTOR shall be responsible for all equipment,
permitting, fees, and expenses associated with and incurred with natural gas
supplied to the Station and New Station. CONTRACTOR shall make available upon
request of SCAQMD, monthly billing statements of the gas delivered to the
Station and New Station under CONTRACTOR account. CONTRACTOR shall be
responsible for paying all gas costs billed to the Station and New Station.

 

  B. Electricity

Electricity Supply, Metering, and Reporting

 

SCAQMD has an electricity account (SCAQMD account) with Southern California
Edison (SCE) and this account includes electricity supplied to operate and
maintain CNG vehicle refueling operations at the SCAQMD. SCAQMD agrees to
provide electricity to CONTRACTOR to operate the Station or New Station based on
terms prescribed and agreed to by SCAQMD and CONTRACTOR.

 

CONTRACTOR shall procure and install a certified “Smart” meter to display,
report, and continuously record electricity in both Demand usages in kilowatts
(kW) and Energy usages in kilowatt-hours (kWh). The Smart meter shall provide
this information telemetrically to both CONTRACTOR and SCAQMD. The information
collected by the Smart meter shall be used to determine and quantify actual
electricity usages associated with the operation of the Station and New Station,
for calculating fueling rates; and, for quantifying electrical costs and charges
to be paid, by CONTRACTOR. In the event the Smart meter is incapable at any time
of determining electricity usages relevant to SCE billing rate structure, a set
of default factors shall be used to calculate electricity costs. The default
factors shall use the most conservative estimates including at minimum the
equipment’s maximum rated power demand and SCE’s maximum electrical cost rates
in effect at that time.

 

CONTRACTOR will provide to SCAQMD by the 10th of each month, a report of
electricity Demand (kW) and Energy (kWh) usages for the prior month. Demand
usage shall be reported in kilowatts (kW) versus time of day in 15 minute
increments commencing “on-the-hour”. Energy usage shall be reported in
kilowatt-hours (kWh) versus time of day and sorted into peak periods as defined
by the applicable SCE rate schedule in effect during that period.

 

Within one year of commencing operation of the New Station, CONTRACTOR shall
develop and provide a Cost Benefit Analysis (CBA) to SCAQMD on securing an
independent billable electricity account (CONTRACTOR account) with SCE or
continuing to purchase electricity through the SCAQMD account. The analysis of
securing CONTRACTOR account shall include, but not be limited to, identifying
the work and the party responsible for work, costs of work, and time and
scheduling to complete work. Costs in the CBA shall include all work costs to
secure CONTRACTOR account, electrical costs incurred through each account based
on current and projected electricity demands over five years using known or best
estimated SCE rate structures, electrical cost variations during each calendar
year, e.g. Summer and Winter electricity rates, and the net effects on CNG fuel,
rates for each account.

 



 - 5 -  

 

 

6.2 BILLING and INVOICING

  A. CNG Fueling Rate, Payment

 

CONTRACTOR agrees to sell CNG fuel to SCAQMD based on actual costs of delivered
CNG fuel, including the costs for natural gas delivered and billed to CONTRACTOR
by SoCalGas, the costs for electricity used and billed to SCAQMD by Southern
California Edison, (SCE) to operate the equipment at the Station and New
Station, the associated federal and state of California excise taxes for CNG
vehicle fuel dispensed, and .a fixed fee to CONTRACTOR not to exceed $0.50/GGE.
CONTRACTOR will develop and post the retail CNG fuel rate at the station in
units of dollars per gasoline gallon equivalent ($/GGE).

 

  B. Electricity Metering Demonstration and Interim Electricity Payments

 

SCAQMD and CONTRACTOR agree to a one-year demonstration of the electricity Smart
meter to assess actual electricity usages by the New Station. The one-year
electricity usage assessment will include the continuous monitoring,
measurement, and recording of both electricity Demand usages in kW and
electricity Energy usages in kW-hours and subsequent analysis and evaluation. A
primary focus of this evaluation will be to determine if, when, and by how much
the CNG station contributes to SCAQMD electricity charges. The one-year
demonstration will commence with the commissioning of the New Station. During
the one-year demonstration period, the SCAQMD agrees to assume and pay all
Demand (kW) charges associated with the New Station and CONTRACTOR agrees to
assume and pay all Energy (kWh) charges associated with the New Station as
determined by the Smart meter. In the event the Smart meter is incapable at any
time of determining electricity Energy usage, Energy usage and associated costs
shall be calculated using maximum ratings of the CNG equipment, including but
not limited to, electricity ratings, fuel delivery ratings, and the quantity of
fuel delivered during the periods in which the Smart meter is incapacitated.

 

SCAQMD and CONTRACTOR agree to develop Fuel Rate Structure terms and language
subsequent to the one-year demonstration, not to exceed thirty (30) days from
the one-year anniversary of commencement of the demonstration. SCAQMD and
CONTRACTOR agree to apply the same Demand and Energy charges and payment
responsibilities cited above under the one-year Smart meter demonstration, to
the operation of the existing Station, but only prior to June 1, 2016.

 



 - 6 -  

 

 

  C. Mobile Refueling and Rates

 

CONTRACTOR shall be responsible for securing and providing any CNG mobile
refueling services at the SCAQMD in the event that CNG fueling from Station or
New Station is temporarily unavailable due to scheduled inoperability of Station
or New Station expected to exceed 72 hours.

 

CONTRACTOR shall ensure that the mobile refueling service shall provide
sufficient CNG fuel to meet normal daily demands based on recent daily usages.

 

CONTRACTOR shall ensure that CNG fueling provided by mobile refueling integrates
with the fueling payment transaction equipment at Station or New Station.

 

CONTRACTOR shall make every effort to secure the lowest price for fuel provided
at SCAQMD by mobile refueling.

 

CONTRACTOR agrees to sell to SCAQMD fuel provided by mobile refueling at a rate
comparable to actual costs plus fee as described in A.

 

  D. Fueling Transaction and Payment

 

All fuel purchases made by SCAQMD at the station will be executed with approved
purchasing cards and through a Point of Sale system installed and maintained by
CONTRACTOR. SCAQMD shall provide CONTRACTOR with the identity of all purchasing
cards to be used by SCAQMD and SCAQMD shall maintain and shall provide amendment
of this list to CONTRACTOR at or before the end of the currently effective
monthly billing period.

 

  E. Reconciliation and Invoicing

 

CONTRACTOR and SCAQMD agree to reconcile costs or credits incurred by or owed to
each for any fuel purchases or electricity charges associated with any CNG
fueling operation at the SCAQMD within 60 days from the end of that calendar
month’s CNG usage.

 

CONTRACTOR will provide to SCAQMD, by the 10th of each month, an Excel file
which lists all fueling transactions executed in the prior billing period. Each
fueling transaction shall have a record of time and date, fueling card type and
identifying number (e.g. last four digits of card), and amount of fuel purchased
in GGE. CONTRACTOR shall provide a separate Excel worksheet with the above
information exclusive to SCAQMD’s usage during that period.

 

Subsequent to CONTRACTOR providing to SCAQMD the above mentioned fueling
transaction information and subsequent to SCAQMD’s receipt of SCE billing for
the same fueling period, SCAQMD shall provide CONTRACTOR with an assessment of
electricity usages and costs for the fueling period.

 

SCAQMD and CONTRACTOR shall make available to each other any necessary
documentation to assess any and all fuel charges.

 



 - 7 -  

 

 

ATTACHMENT 2 - ACQUIRED ASSETS

 

Description:   Trillium CNG/Ariel Three-Stage Natural Gas Compressor System
JGP-2 with Buffer and 5-inch Hydraulic Intensifying Compressor (HIC)      
Serial No.s:  

Ariel Frame:F17003; Stage 1: C52030; Stage 2: C52031; Stage 3: C52032 Ariel

Motor: Baldor 125; SN: CO202215035

Buffer Capacity: 15 cu.ft.; SN: 2702

HIC: Model-5BD-6.5x16; SN: 302040529-001

HIC Motor: Baldor 50; SN: CO203270103

      Capacity:   400 SCFM

 



Qty   Description 1   60 GPM Hydraulic Pump 2   Gas to Air Heat Exchangers, 10°F
- 12°F above ambient 1   75 GPM Hydraulic Spool Valve 1   50 h.p. Motor, 1750
RPM, (TEFC) 3   High Pressure Solenoid Valves, 5000 psig 1   5000 psig Check
Valve 1   Zebec STCNG24-201 Natural Gas Dryer ASME Standard providing SAE J1 616
gas dew point depression 1   ASME 24-inch OD x 20-ft 6-inch Naptech Pressure
Vessel with Racks, valves, pressure relief device 1   Nowata Coalescer,
SY2C600NHCURR, 6000 psig 3   TrilliumCNG two-hose dispensers, each with one 3600
psig-and one 3000 psig hose and nozzle 1   Multiforce Card Lock System 1  
Natural Gas ASME 1   Standard Inlet Scrubber 1   Flame Detector or Gas Monitor
in Compressor Housing Compressor Housing Sound Attenuation 1   Gas to Air Heat
Exchangers, 10°F 12°F above ambient 1   2 h.p. Glycol Circulating Pump 1   7.5
h.p. Cooling Fan 1   Computer controlled, UL sealed control package with remote
diagnostic capabilities Fleet Management System 1   60 gallon Hydraulic
Circulation Pump 1   Hydraulic Relief Valves 1   Oil Heater 1   Oil to Air Heat
Exchanger 1   20 GPM Hydraulic Circulation Pump 1   2 h.p. Motor for Circulation
Pump, 1750 RPM (TEFL) 1   Inlet Solenoid 1.5-inch 100 psi with built-in check 5
  Murphy Pressure Transducers 6   Mercer Pressure Relief Valves 1   Ariel JGP2
400 SCFM frame, cylinders, pulsation dampeners, inter-stage scrubber 1   125
h.p. standard efficiency Baldor electric motor with 1.15 service factor, 1750
RPM (TEFC) 1   Remote video, audio, digital telemetry communication software
package, high resolution B/W camera



 

*TEFC-Totally Enclosed, Fan-Cooled

 



 - 8 -  

 



 

ATTACHMENT 3 – LEASED PRESMISES
(CNG STATION BOUNDARIES)



 

 [ex10viii_001.jpg]

 



 

 

 

ATTACHMENT 3 – LEASED PREMISES
(cont.)

 

 [ex10viii_002.jpg]

 

 

 



 

 